Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 30, 2020                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  160736
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  TREVOR LE GASSICK, Trustee of the JAMES                                                             Elizabeth T. Clement
  A. BELLAMY TRUST and Personal                                                                       Megan K. Cavanagh,
                                                                                                                       Justices
  Representative of the ESTATE OF JAMES A.
  BELLAMY,
               Plaintiff-Appellee,
  v                                                                SC: 160736
                                                                   COA: 344971
                                                                   Washtenaw CC: 18-000395-CZ
  UNIVERSITY OF MICHIGAN REGENTS and
  ANDREW D. MARTIN,
           Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 19, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        BERNSTEIN, J., did not participate due to a familial relationship.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 30, 2020
           s0923
                                                                              Clerk